July 15, 2014




                                 JUDGMENT

                 The Fourteenth Court of Appeals
           TRANSPORTES DE ZIMA REAL S.A. DE C.V., Appellant

NO. 14-13-00933-CV                          V.

                       GABRIEL LIZARRAGA, Appellee
                     ________________________________

      This cause, an appeal from the order signed October 18, 2013 in favor of
appellee Gabriel Lizarraga, was heard on the transcript of the record. We have
inspected the record and find error in the judgment. We therefore order the trial
court’s order denying Transportes de Zima Real S.A. de C.V.’s special appearance
REVERSED and REMAND the cause with instructions to the trial court to
dismiss the claims against Transportes de Zima Real S.A. de C.V. and sever that
portion of the action from the remainder of the suit in accordance with this court’s
opinion.

      We further order that all costs incurred by reason of this appeal be paid by
appellee Gabriel Lizarraga.

      We further order this decision certified below for observance.